DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, 19, the equation “tan Ө = w/2H  and how the holes relate to the light receiving angle” in claim 1, 10, 19 oes not provide a reasonable interpretation of a diameter and height of the hole that yields the specified angle.  The examiner has provided a drawing for explanation for the math. The examiner has interpreted  if w=diameter, then tan Ө =w/h, and for small angles  Ө =w/h.  And if w=radius, then Ө =2w/h, and for small angles  Ө =2w/h.    For the sake of compact prosecution, the examiner has interpreted that a thickness and diameter are present in relation to the through holes.

    PNG
    media_image1.png
    495
    996
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 5, 10, 14, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 10, 19, the equation “tan Ө = w/2H and how the holes relate to the light receiving angle” in claim 1, 10, 19 oes not provide a reasonable interpretation of a diameter and height of the hole that yields the specified angle.  The examiner has provided a drawing for explanation for the math. The examiner has interpreted if w=diameter, then tan Ө =w/h, and for 
 
Claim 5 and 14 recites the limitation "wherein the thickness H of the the light collimator is 42 to 100 µm, and a diameter or a side length of each of the second filter units w is 6µm or less “in lines 2-3. However the limitations can’t be treated because the equation tan Ө = w/2H is not explained in the specification, therefore the limitations for the thickness H in claims 5 and 14 cannot be treated. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12,  14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugizaki (US Patent Publication Number 2018/110570 A1) in view of Wu (US Patent Publication Number 2017/169273 A1).
1,the plurality of second filter units (132A) each is in a shape of one of a circle, the  thickness (P3) and diameter (D3) are present in relation to the through holes.  Suzuki fails to explicitly teach an a light collimator. In a related art, Wu teaches a light collimator (120) comprising a first unit (122) and second filter unit (124).
	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki, with the light collimator, as taught by Wu, for the purpose of providing fingerprint sensing module that can more accurately measure a fingerprint image of a subject (¶ 0007).
Sugizaki teaches, as claimed in claim 2, wherein the light that the plurality of second filter units (133A) allows to pass is absorbed by the first filter unit (¶ 0143).
Sugizaki fails to teach, as claimed in claim 3, wherein light collimated by the collimator is transmitted via the plurality of second filter units. In a related art Wu teaches wherein light collimated by the collimator (122) is transmitted via the plurality of second filter units (124).
It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki, with the 
  Sugizaki teaches, as claimed in claim 5, a thickness (P3) and diameter (D3) are present in relation to the through holes.  
Suzuki teaches as claimed in claim 8, wherein the first filter unit comprises a long-pass filter film which allows light of a first wavelength range to pass, the plurality of second filter units each comprises a short-pass filter film which allows light of a second wavelength range to pass, wherein the first wavelength range is from 800 nm to 1200 nm (L31) and the second wavelength range is from 380 nm to 780 nm2 (L33).
Suzuki teaches as claimed in claim 9, wherein the first filter unit comprises a cut-off filter film which allows light of a third wavelength range to pass, the plurality of second filter units each comprises a band-pass filter film which allows light of a second wavelength range to pass, wherein the second wavelength range is from 380 nm to 780 nm, and the third wavelength range is other wavelength range than the second wavelength range (L1-L3 and 0088). 
Sugizaki teaches, as claimed in claim 10, an optical device comprising: a first filter unit (121A) comprising a plurality of through holes; and a plurality of second filter units (132A) disposed within the through holes, wherein light that the first filter unit allows to pass has a wavelength different from a wavelength of the light that the plurality of second filter units allows to pass, the plurality of second filter units (132A) each is in a shape of one of a circle, Suzuki fails to explicitly teach an optical fingerprint identification device. In a related art, Wu teaches optical fingerprint identification device , a comprising: a light emitting device (60) configured to 
It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki, with the optical fingerprint identification device, as taught by Wu, for the purpose of providing fingerprint sensing module that can more accurately measure a fingerprint image of a subject (¶ 0007).
Sugizaki teaches, as claimed in claim 11, wherein the light that the plurality of second filter units (133A) allows to pass is absorbed by the first filter unit (¶ 0143).
Sugizaki fails to teach, as claimed in claim 12, wherein light collimated by the collimator is transmitted via the plurality of second filter units. In a related art Wu teaches wherein light collimated by the collimator (122) is transmitted via the plurality of second filter units (124).
It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki, with the light collimator, as taught by Wu, for the purpose of providing fingerprint sensing module that can more accurately measure a fingerprint image of a subject (¶ 0007).
 Sugizaki teaches, as claimed in claim 14, a thickness (P3) and diameter (D3) are present in relation to the through holes.  
Suzuki teaches as claimed in claim 17, wherein the first filter unit comprises a long-pass filter film which allows light of a first wavelength range to pass, the plurality of second filter units each comprises a short-pass filter film which allows light of a second wavelength range to 
Suzuki teaches as claimed in claim 18, wherein the first filter unit comprises a cut-off filter film which allows light of a third wavelength range to pass, the plurality of second filter units each comprises a band-pass filter film which allows light of a second wavelength range to pass, wherein the second wavelength range is from 380 nm to 780 nm, and the third wavelength range is other wavelength range than the second wavelength range (L1-L3 and 0088).
Suzuki teaches as claimed in claim 19, a method for manufacturing an optical device  comprising: forming a first filter unit (121B) material on a substrate;  patterning the first filter unit material with a mask having a plurality of holes (132B) to form a pattern of the first filter unit (121B); and forming a second filter unit material (121C) with the mask having a plurality of holes (132C), so that the second filter unit material is deposited through the holes to a region where the first filter unit material is not formed (¶ 0139), to obtain a plurality of second filter units, wherein light that the first filter unit allows to pass has a wavelength different from a wavelength of the light that the plurality of second filter units allows to pass (¶ 0009), the plurality of second filter units (132A) each is in a shape of one of a circle .Suzuki fails to explicitly teach an a light collimator. In a related art, Wu teaches a light collimator (120) comprising a first unit (122) and second filter unit (124).
	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki, with the light collimator, as taught by Wu, for the purpose of providing fingerprint sensing module that can more accurately measure a fingerprint image of a subject (¶ 0007).

s 6, 7, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugizaki (US Patent Publication Number 2018/110570 A1) in view of Wu (US Patent Publication Number 2017/169273 A1) and in further view of Frey (US Patent Publication Number 20140034835 A1).
Suzuki and Wu fails to explicitly teach, as claimed in claim 6, wherein the first filter unit is formed by alternately laminating a plurality of dielectric layers having different refractive indices; and each of the second filter units is formed by alternately laminating a plurality of dielectric layers having different refractive indices. In a related art, Frey teaches wherein the first filter unit (112) is formed by alternately laminating a plurality of dielectric layers (118-134a) having different refractive indices (¶ 0014); and each of the second filter units (114) is formed by alternately laminating a plurality of dielectric layers  (118-130) having different refractive indices (¶ 0014).
	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki and Wu, with the dielectric layers, as taught by Wu, for the purpose of providing a filter possible to cut off the undesirable wavelengths of the near infrared domain, while transmitting efficiently the wavelengths of the visible domain (¶ 0005).
Suzuki and Wu fails to explicitly teach, as claimed in claim 7, wherein the number of dielectric layers alternately laminated in the first filter unit is different from the number of dielectric layers alternately laminated in each of the second filter units; and a thickness of each of the plurality of dielectric layers laminated in the first filter unit is different from a thickness of each of the plurality of dielectric layers laminated in each of the second filter units. In a related art, Frey teaches, wherein the number of dielectric layers alternately laminated in the first filter 
	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki and Wu, with the dielectric layers, as taught by Wu, for the purpose of providing a filter possible to cut off the undesirable wavelengths of the near infrared domain, while transmitting efficiently the wavelengths of the visible domain (¶ 0005).
Suzuki and Wu fails to explicitly teach, as claimed in claim 15, wherein the first filter unit is formed by alternately laminating a plurality of dielectric layers having different refractive indices; and each of the second filter units is formed by alternately laminating a plurality of dielectric layers having different refractive indices. In a related art, Frey teaches wherein the first filter unit (112) is formed by alternately laminating a plurality of dielectric layers (118-134a) having different refractive indices (¶ 0014); and each of the second filter units (114) is formed by alternately laminating a plurality of dielectric layers  (118-130) having different refractive indices (¶ 0014).
	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki and Wu, with the dielectric layers, as taught by Frey, for the purpose of providing a filter possible to cut off the undesirable wavelengths of the near infrared domain, while transmitting efficiently the wavelengths of the visible domain (¶ 0005).

	It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki and Wu, with the dielectric layers, as taught by Frey, for the purpose of providing a filter possible to cut off the undesirable wavelengths of the near infrared domain, while transmitting efficiently the wavelengths of the visible domain (¶ 0005).
Suzuki fails to teaches as claimed in claim 20, further comprising: to form a first filter unit  formed by alternately laminating dielectric layers of different refractive indices and a second filter unit formed by alternately laminating dielectric layers of different refractive indices; wherein in each repetition, the refractive index of the first filter unit material used is different from the refractive index of the first filter unit material used in a previous repetition, and the refractive index of the second filter unit material used is different from the refractive index of the second filter unit material used in the previous repetition. In a related art, Frey teaches a first filter unit  formed by alternately laminating dielectric layers  (118-134) of different refractive 
It would have been obvious to one of the ordinary skill the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Sugizaki and Wu, with the dielectric layers, as taught by Frey, for the purpose of providing a filter possible to cut off the undesirable wavelengths of the near infrared domain, while transmitting efficiently the wavelengths of the visible domain (¶ 0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

08 February 2022

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The wavelength is controlled by the size of D3 and P3. And then maybe you’re taking 600nm to be the wavelength transmitted through the metal and 700nm to be the wavelength transmitted through the holes (since both wavelengths are transmitted through the structure as a whole)
        2 From Figure 13, L33 Transmits in the rand about 380 -700 and L31 800+.